Opinions of the United
1994 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-7-1994

United States v. One 1973 Rolls Royce
Precedential or Non-Precedential:

Docket 93-1417




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1994

Recommended Citation
"United States v. One 1973 Rolls Royce" (1994). 1994 Decisions. Paper 211.
http://digitalcommons.law.villanova.edu/thirdcircuit_1994/211


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1994 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
             UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT

                      ____________

                      NO. 93-1417
                      ____________


               UNITED STATES OF AMERICA,

                                     Appellee
                           v.

        ONE 1973 ROLLS ROYCE, V.I.N. SRH-16266,
      (by and through Claimant Oscar B. Goodman),

                                     Appellant

            ________________________________

            NATIONAL ASSOCIATION OF CRIMINAL
                    DEFENSE LAWYERS,

                                     Amicus-curiae

________________________________________________________

     On Appeal From the United States District Court
        For the Eastern District of Pennsylvania
                 (D.C. Civ. No. 90-01487)
________________________________________________________

                Argued: December 6, 1993

   Before: BECKER, NYGAARD, and WEIS, Circuit Judges.
           Opinion Filed: November 25, 1994



                    MICHAEL R. STILES
                    United States Attorney
                    WALTER S. BATTY, JR.
                    Assistant U.S. Attorney
                    Chief of Appeals
                    JOEL M. FRIEDMAN
                    Assistant U.S. Attorney
                    FRANK A. LABOR, III (ARGUED)
                    Assistant U.S. Attorney
                    615 Chestnut Street
                          Philadelphia, PA   19106

                          Attorneys for Appellee
                          United States of America

                          DAVID CHESNOFF, ESQUIRE (ARGUED)
                          Goodman & Chesnoff
                          520 South Fourth Street
                          Las Vegas, Nevada 89101

                          STEPHEN STEIN, ESQUIRE
                          520 South Fourth Street
                          Las Vegas, Nevada 89101

                          ROBERT E. MURDOCK, ESQUIRE
                          Murdock & Palazzo
                          520 South Fourth Street
                          Las Vegas, Nevada 89101

                          Attorneys for Appellant
                          One 1973 Rolls Royce
                          VIN SRH-16266


                          PETER GOLDBERGER, ESQ. (ARGUED)
                          50 Rittenhouse Place
                          Ardmore, PA   19003-2276

                          Attorney for Amicus-curiae
                          National Association of
                          Criminal Defense Lawyers


                    __________________________

                      ORDER AMENDING OPINION
                    __________________________


          The opinion in the above-captioned case filed November

25, 1994, is amended as follows:

          1.   On page 4, the beginning second sentence should

read as follows:

          Nicodemo Scarfo, Sr., a co-defendant of Goodman's

          former clients (and at one time . . .)
            2.   On page 9, first paragraph after Section IIA, the

date should be January 1986.

            3.   On page 11, first full paragraph, delete the word

"unexpected" on the first line.     In the second paragraph, on the

first line replace "Eventually" with "Meanwhile," and add the

word "had" before convinced.     In the last sentence, replace the

phrase "counter-surveillance equipment" with "surveillance

devices."

            4.   On page 29 within footnote 17, last paragraph, in

penultimate sentence, add the word "absolute" before "Sixth

Amendment."

            5.   On page 36, in the paragraph after the indentation,

in the first sentence, replace "any one" with "either."

                                   BY THE COURT:



                                   /s/ Edward R. Becker
                                           Circuit Judge


DATED: December 7, l994